internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------------------- ------------------------------------------------------------ -------------------------------------------------- ------------------------- -------------------------------------- ------------------------------------------- in re ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-144459-04 date september legend trust settlor son son son grandson grandson brother bank bank court date date date year year -------------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------ ---------------------------------------------- -------------------------------------------------- -------------------- -------------------------------------------------- ------------------------------------------------ ---------------------- --------------------------------------------------- -------------------- -------------------------------------------------------------------------------- -------------------- ------------------ -------------------------- ----------------------- -------------------------------------------------------------------------------- ------- ------- ------- a b dear --------------------------------------------------- plr-144459-04 this is in response to your letter of date and prior the facts and representations submitted are summarized as follows settlor executed trust on date before date article iv of article i a provides that bank is to be the corporate trustee of trust and sons correspondence requesting rulings concerning the income gift and generation-skipping_transfer_tax consequences of a proposed restatement and division of a_trust trust provides in part that trust is irrevocable settlor funded trust with closely-held business interests and are to be the individual trustees of trust article ii provides that the individual trustees may by unanimous vote replace the corporate trustee with a successor corporate trustee if any individual trustee dies resigns is unable or declines to act as individual trustee no successor individual trustee is to be appointed and the remaining individual trustee s are to continue to act however in the event there remains no individual trustee acting as such settlor’s brother is appointed as successor individual trustee article iv h provides that whenever distributions are to be made the trustees have the power to distribute in_kind at a price to be fixed by the trustees any stocks bonds or other_securities at any time belonging to trust in equal or unequal proportions to or among the persons entitled to participate in any such distribution article iv p provides that following the death of settlor in the event that funds available from all sources are insufficient to reasonably support and maintain settlor’s widow settlor’s sons a surviving_spouse of any of settlor’s sons or lawful issue of any of settlor’s sons or lawful issue thereof then the trustees in their sole discretion are authorized and empowered to and shall before making any distribution other than the dollar_figurea of trust income pursuant to article vi c distribute trust income to such individual to the extent available to make up such a deficiency in support subject_to certain listed limitations if trust income is insufficient for such purposes or in the event of any emergency such as illness accident or extraordinary financial distress the corporate trustee in its sole judgment and subject_to the listed limitations may use and expend trust corpus to meet these needs article vi a provides that during the term of trust the trustees are to pay over the trust income defined as the net_income of trust after deduction for all necessary and appropriate expenses of administration in convenient installments in accordance with the terms and conditions of article vi is gainfully_employed or who is not so employed due to mental_disability physical disability compulsory military service attendance at college or retirement at or after article vi b defines an eligible income_beneficiary eib as a son of settlor who article vi c provides that until the death of the last to survive of settlor’s sons all plr-144459-04 age equalizing source income esi is defined as the sum of earned_income trust income other income and other trust income trust income earned in any trust year up to and including a maximum of dollar_figurea is to be distributed in equal shares not to exceed dollar_figureb each to the then surviving of settlor’s sons such distribution to be made at such time during or immediately after such trust year as the trustees shall deem appropriate article vi d provides in part that trust income with respect to any trust year in excess of the amounts distributed under article vi c and following the death of settlor in excess of any amount distributed pursuant to article iv p is to be allocated and distributed amongst the eligible income beneficiaries so as to assure to the maximum extent feasible as set forth herein that equalizing source income of each of them is the same as the equalizing source income of each of the others article vi d subparagraph sec_1 and set forth a detailed formula for distributing trust income in a manner intended to equalize the incomes of son sec_1 and article vi e provides that in the event trust income distributions provided for in article vi c and d and in article iv p are less than trust income with respect to any trust year the individual trustees may by unanimous agreement from time to time distribute in whole or part any remaining trust income for the trust year to settlor’s sons in equal shares article vi k provides that each son of settlor has a limited testamentary power to appoint of trust income subject_to the provisions of article iv p but free of the provisions of article vi d the beneficiaries of the power_of_appointment are limited to the son’s spouse as long as she remains unmarried lawful issue and lawful issue of lawful issue article iv p there is to be no distribution of trust corpus until the death of the last to survive of settlor settlor’s widow or settlor’s sons to appoint of trust corpus subject_to the provisions of article iv p the beneficiaries of the power_of_appointment are limited to the son’s spouse as long as she remains unmarried lawful issue and lawful issue of lawful issue exercised of trust corpus is to be set_aside in trust in equal shares for the lawful issue of the deceased son subject_to the provisions of articles iv p and vi k the income and principal of each share is to be used and expended for the suitable support maintenance and education during minority of the lawful issue and income not expended for such use is to be accumulated and added to principal the entire income article vii a provides that with the exception of the circumstances described in article vii b provides that each son of settlor has a limited testamentary power article vii c provides that to the extent such power_of_appointment is not in year after date the closely-held business interests which on date after date son sec_1 and and bank as plr-144459-04 of a share is to be paid over to the beneficiary of that share at the age of and the corpus is to be distributed to the beneficiary at age funded trust were sold and the proceeds were invested in other assets corporate trustee entered into an agreement the income distribution agreement in the agreement each son in his capacity as income_beneficiary of trust prospectively renounced his right to receive equalizing source income distributions under article vi d for year and thereafter also in their capacity as individual trustees of trust and pursuant to article vi e of trust son sec_1 and unanimously agreed that all trust income not distributed under article vi c and d of trust would thereafter be distributed at certain times listed in the agreement was distributed equally among son sec_1 and limited_power_of_appointment over hi sec_1 interest in trust income by appointing it to grandson sec_1 and son did not exercise his limited_power_of_appointment over of trust corpus pursuant to article vii c of trust son 3’ sec_1 interest in trust corpus was set_aside in a separate trust share segregated share for grandson sec_1 and after the effective date of the income distribution agreement all trust income son died on date survived by grandson sec_1 and son exercised his settlor and settlor’s wife are still alive since son 3’s death trust has distributed a portion of the segregated share income to son 3’s children and the balance has accumulated in the segregated share the trustees have distributed all income from the balance of trust corpus equally to son and son the trustees represent that no additions actual or constructive were made to trust after date and no principal distributions have been made from trust since its creation on date bank successor_in_interest to bank currently serves as corporate trustee and son sec_1 and serve as individual trustees the trustees have petitioned court for a partition and restatement of trust the trustees propose to divide trust into three trusts as follows the segregated share for the benefit of son 3’s issue will be a separate trust and will continue to be held upon the same dispositive terms and a conditions as provided in trust bank will continue to serve as corporate trustee and son sec_1 and will serve as family_member trustees b the balance of trust will be divided into two separate and equal trusts one for the benefit of son and his issue and one for the benefit of son and his issue all income will be paid to son and son from their plr-144459-04 respective separate trusts son and son will retain their power to appoint the income and principal of their respective trusts to their spouses and or children in accordance with the terms of trust in the event that these powers are not exercised a deceased son’s share will be held in trust upon the same dispositive terms and conditions as provided in trust bank will serve as corporate trustee for both trusts son will serve as the sole family_member trustee for his trust and son will serve as the sole family_member trustee for his trust in the proposed restatement of trust article vi d will be modified to eliminate settlor’s statement of intent with respect to equalizing the incomes of son sec_1 and the definition of equalizing source income under article vi b and the formula for equalizing income in article vi d subparagraph sec_1 and will be deleted in the restatement the trustees also propose to modify the trustee succession provisions of trust in article ii the family_member trustee s defined as either son son or both son and son of each new trust may appoint up to three individual trustees for each new trust if the individual trustee is a related individual as defined by the restatement then such individual is to be appointed with the unanimous consent of the family_member trustees provided that the individual trustee can be removed by any family_member trustee then serving if the individual trustee is not a related individual then such individual may be appointed by any family_member trustee provided that the individual trustee may be removed at any time by the family_member trustee who appointed him the family_member trustees of each new trust by unanimous vote or if there are no family_member trustees then serving the individual trustees by unanimous vote may replace the corporate trustee of a new trust with a successor corporate trustee in the event there remains no family_member trustee or individual trustee acting brother will be appointed as a successor individual trustee trust for son and the trust for son will be made on a pro_rata basis separate trusts including the segregated share and the pro_rata distribution of assets not already allocated to the segregated share from trust to the separate trusts for son and son will not result in a transfer by any of the beneficiaries of trust that is subject_to gift_tax under sec_2501 separate trusts including the segregated share and the pro_rata distribution of assets not already allocated to the segregated share from trust to the separate trusts for trustees represent that the allocation and division of trust assets between the the proposed restatement of trust and the partition of trust into three the proposed restatement of trust and the partition of trust into three you have requested the following rulings the proposed restatement of trust and the partition of trust into three sec_2511 provides that the tax imposed by sec_2501 applies whether sec_2501 imposes a tax for each calendar_year on the transfer of property plr-144459-04 son and son will not result in any capital_gain or loss on the part of trust or any of the separate trusts or any beneficiary thereof under sec_61 or sec_1001 separate trusts including the segregated share and the pro_rata distribution of assets not already allocated to the segregated share from trust to the separate trusts for son and son and the proposed administrative changes to trust ie the change_of trustees with respect to either trust and the change_of provisions regarding distribution of income will not constitute an addition to or a modification of trust or any of the three separate trusts that would cause trust or any of the three separate trusts to lose wholly or partially its exempt status under sec_2601 and will not subject distributions from any of the trusts to the generation-skipping_transfer_tax so long as there are no additions to any of the trusts gift_tax ruling by gift during the calendar_year by any individual resident or nonresident the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeds the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2512-8 provides that transfers reached by the gift_tax are not confined to those only which being without valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefore revrul_69_347 1969_1_cb_227 holds that where a taxpayer enters into a contractual agreement that obligates the taxpayer to make transfers in the future the effective date of the gift_for federal gift_tax purposes is the date upon which the taxpayer sec_25_2511-1 of the gift_tax regulations provides that any transaction in sec_2512 provides that if the gift is made in property the value thereof at sec_2512 provides that where property is transferred for less than an in revrul_75_71 1975_1_cb_309 a decedent executed her will naming her six plr-144459-04 becomes legally obligated to perform according to the terms of the contract rather than the date upon which the actual transfer is made provided the gift is susceptible of valuation at that time siblings as beneficiaries of her residuary_estate the will provided that if any of the named beneficiaries should predecease the decedent his or her share would lapse and be divided among the surviving siblings following the deaths of three of decedent’s six siblings the three remaining siblings entered into an agreement whereby each contracted in the event she survived decedent to transfer to the children of any contracting party who failed to survive decedent that portion of the decedent’s estate to which the deceased contracting party would have been entitled if all three contracting parties had survived the decedent decedent died survived by one sister when she received her inheritance from the decedent’s estate the surviving sister made distributions to the children of the two other contracting siblings pursuant to the agreement revrul_75_71 states that although under applicable local law the agreement between the three siblings created a mutually binding contractual obligation at the time of its execution it did not become enforceable until decedent’s death because of its aleatory nature that is performance under the contract was dependent upon the uncertainty that any party would actually receive an inheritance under decedent’s will since decedent could have revoked or amended her will any time before her death or disposed of all her property before she died further although local law treated the transfers to the children of the deceased siblings as performance of a contractual obligation based upon mutual promises of the contracting parties the transfers were not deprived of their essential characteristics as gifts since the surviving sister did not receive adequate_and_full_consideration in money or money’s worth in return for the transferred property she received nothing more than the assurance that if she should predecease the decedent and one or more of the other parties to the contract should survive decedent her children would receive one-third of the inheritance from the decedent the ruling concludes that such assurance is not adequate_consideration in money or money’s worth since it does not offset the decrease in value of the surviving sister’s estate that was caused by the transfer of two-thirds of her inheritance see 324_us_303 had a plan under which employees could be awarded nonstatutory stock_options to purchases shares of the company’s stock in consideration for services to be performed by father company granted him a nonstatutory stock_option which was exercisable only after father had performed the services before father performed the services he transferred the option to his son for no consideration the ruling holds that the transfer of the option from father to son would be a completed_gift on the later of i the date of the transfer or ii the time when the son’s right to exercise the option is no longer conditioned on the performance of services by the father in revrul_98_21 1998_1_cb_975 a father was employed by a company that in the present case son sec_1 and contracted by means of the income plr-144459-04 distribution agreement to give up their respective rights to receive equalizing source income from the trust in future years although the agreement is considered a binding contract under applicable local law like the agreement in revrul_75_71 it is aleatory in nature since the equalizing source income that each son would receive in any year would be based upon his and the other sons’ total income from other sources during the previous year the amount that each son would receive from the trust as equalizing source income could only be determined on a yearly basis by executing the agreement each son gave and received assurances that he and the other sons would not accept any equalizing source income from trust these assurances are not adequate_consideration in money or money’s worth and like the situation in revrul_75_71 each son who would have been entitled to an equalizing source income distribution from trust in any year will be treated as making a gift in that year to the other son or sons the restatement of trust to eliminate the provisions relating to equalizing source income will be a modification to trust to comply with the income distribution agreement which has been in effect since date the gift_tax consequences arising from the income distribution agreement will continue after this modification to trust gift_tax ruling that the trustees of each separate trust created by the partition are authorized and empowered to and shall before making any other distribution other than the distribution under article vi c distribute separate trust income to the same individuals and for the same purposes and with the same limitations as are currently contained in article iv p of trust if the income of a separate trust is insufficient for these purposes or in the event of an emergency such as illness accident or extraordinary financial distress then the corporate trustee of a separate trust acting alone in its sole judgment shall have the power to use the corpus to meet the needs of the named individuals in the event of any dispute in respect to any determination by the trustees of the separate trusts on this issue the decision of the corporate trustee of each separate trust shall be final and binding on all the parties may have received distributions from trust income for reasonable support and maintenance in the discretion of the trustees and may have received distributions of trust corpus in an emergency in the sole judgment of the corporate trustee after the restatement and as a result of the partition of trust into three separate trusts these beneficiaries will have the same beneficial interests that they had under article iv p of trust because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed restatement and partition no transfer of property will be deemed to occur as a result of the restatement and the proposed restatement of trust will modify article iv p of trust by providing prior to the restatement of article iv p the beneficiaries named in that article plr-144459-04 partition accordingly except as ruled in gift_tax ruling above we conclude that the proposed restatement and partition of trust and the pro_rata distribution of assets not already allocated to the segregated share from trust to the separate trusts for son and son will not result in a transfer by any of the beneficiaries of trust that is subject_to the gift_tax under sec_2501 income_tax ruling sec_61 provides that gross_income means all income from whatever source derived including gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-1 of the income_tax regulations provides that except as a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 the present case is distinguishable from revrul_69_486 because the distribution of trust assets to the separate trusts will be made on a pro_rata basis an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court in the present case the provisions of each of the three separate trusts will be plr-144459-04 held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite identical to those of the original trust with the exception of changes to the trustee succession and the income distribution provisions necessary to account for the partition the beneficiaries of each new trust will have the same property interests and legal entitlements as they had under the original trust accordingly it is consistent with cottage savings to find that the beneficiaries’ interests after the proposed distribution of the trust corpus into the new trusts will not differ materially from the beneficiaries’ interests under the original trust thus the partition of the trust into the new trusts will not be a sale exchange or other_disposition of property of trust and will not result in any gain_or_loss to any beneficiary trust or the new trusts under sec_61 and sec_1001 generation-skipping_transfer_tax ruling sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the regulations the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status the rules contained in the regulation are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain under sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial plr-144459-04 interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature and only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the gst tax sec_26_2601-1 example considers a situation where in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the generation-skipping_transfer_tax in this case the proposed restatement and partition will not result in a shift of any plr-144459-04 beneficial_interest in trust or the separate trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust accordingly based on the facts submitted and representations made we conclude that the proposed restatement of trust and the partition of trust into three separate trusts and the pro_rata distribution of assets from trust to the separate trusts for son and son and the proposed administrative changes to trust will not constitute an addition to or a modification of trust or any of the three separate trusts that would cause trust or any of the three separate trusts to lose wholly or partially its exempt status under sec_2601 and will not subject distributions from any of the trusts to the gst tax so long as there are no additions to any of the trusts in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144459-04 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 enclosure copy of letter for sec_6110 purposes sincerely yours _________________________ katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
